               Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 1 of 17



 1

 2

 3

 4
                     UNITES STATES DISTRICT COURT FOR THE
 5                     WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6

 7
         Jessica Benton, Shelby Bryant, Anne      No. ________________
 8       Marie Cavanaugh, Alyssa Garrison, and
         Clare Thomas,                           MOTION FOR TEMPORARY
 9
                    Plaintiff,                   RESTRAINING ORDER 1
10            v.
                                                 Oral Argument Requested
11       City of Seattle,
                    Defendant.
12

13
                                  I.   INTRODUCTION
14
             This is an action to defend the First and Fourth Amendment rights and
15
     Equal Protection of peaceful protesters demonstrating against police brutality in
16

17   Seattle. Without any type of mandated restraint, Seattle Police Department will

18   continue to utilize and deploy munitions against the populace to terrorize
19

20   1
         On August 3, 2020 at 10:00AM counsel for plaintiffs, J. Talitha Hazelton,
     conferred with Assistant City Attorney Ghazal Sharifi via telephone number 206-
21
     684-8217. Counsel sought to learn if the City would join in or object to the
22   motion for temporary restraining order; Ms. Sharifi responded, “obviously I can’t
     agree to that” and asked counsel to send a copy of the filings once submitted.
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |           SMITH LAW, LLC
     1                                                  4301 NE 4th St. PO Box 2767
                                                        Renton, WA 98059
                                                        Phone: (206) 715-4248
                                                        Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 2 of 17



 1   protesters, deter speech, and demoralize a movement. Plaintiffs maintain that
 2
     because the Seattle Police Department has acted above and outside the law in
 3
     dispensing its unbridled force and asserts the dereliction of oversight establishes a
 4
     de facto protest tax: individual protesters subjected to SPD’s unabated violence
 5
     now must purchase cost-prohibitive gear to withstand munitions – even when
 6

 7   peacefully protesting.

 8         Irreparable harm will result without a temporary restraining order because
 9
     the Defendants have shown they are incapable of voluntarily stopping the use of
10
     excessive force against protesters that has caused serious injury and risks more.
11
     Moreover, SPD’s unabated violence has proven to have an actual – not merely
12
     speculative – chilling effect on First Amendment rights where citizens must
13

14   purchase and obtain cost-prohibitive gear to withstand munitions even while

15   protesting peacefully. The proven chilling effect of this threat of violence on First
16
     Amendment rights is presumed harmful, and the evidence submitted here meets
17
     the standard for temporary relief.
18
           Since May 25, thousands of protesters have taken to the streets of Seattle—
19
     a classic public forum—to protest the gross, systemic injustices perpetrated by
20

21   law enforcement against people of color generally and Black people specifically.

22   On a nightly basis, these protests against police brutality have been met with
23
     police brutality. To control and suppress these demonstrations, the Seattle Police
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     2                                                    4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 3 of 17



 1   Department (“SPD”) has shot protesters with rubber bullets and sprayed them
 2
     with mace. It has thrown flash-bangs (grenades by any other name) and canisters
 3
     of chemical agents such as tear gas and pepper spray indiscriminately into crowds
 4
     to disperse largely peaceful protesters.
 5
           Rather than deescalate tensions and respond to the isolated instances in
 6

 7   which protesters have threatened public safety with targeted and proportionate

 8   force, the Seattle Police Department (“SPD”) has used overwhelming and
 9
     unconstitutional force to disperse peaceful protesters, requiring a wholesale
10
     adaptation to what a protester wears to a protest action.
11
           The purpose and effect of this excessive force has been to restrict, frustrate,
12
     and deter protesters from exercising their rights under the First and Fourth
13

14   Amendment to the Constitution: the rights to peaceful assembly, petition for

15   redress of grievances, freedom of speech, freedom of the press, and freedom from
16
     excessive force. Even the threat or prospect of the use of chemical agents and
17
     other less lethal weapons has the effect of chilling protest.
18
           In effect, the unmitigated use of chemical and projectile weapons by Seattle
19
     Police Department imposes a de facto “protest tax” wherein individuals must be
20

21   able to withstand military-grade munitions in order to effectively exercise

22   political speech in a public forum.
23
           The Court should grant this motion for three reasons.
     MOTION FOR TEMPORARY RESTRAINING ORDER |              SMITH LAW, LLC
     3                                                     4301 NE 4th St. PO Box 2767
                                                           Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 4 of 17



 1         First, Plaintiffs are likely to succeed on the merits of their First and Fourth
 2
     Amendment claims. The City’s authorization of the use of less-lethal weapons to
 3
     control and suppress chills Plaintiffs’ right to free speech constitutes retaliation in
 4
     violation of the First Amendment. The United States Supreme Court has upheld
 5
     preliminary injunctions based on the First Amendment where police action chills
 6

 7   people from exercising their First Amendment rights.

 8         The City’s policies and practices have been overbroad and underinclusive:
 9
     rather than focus on arresting, the SPD has hurled blast balls and canisters of tear
10
     gas and pepper spray at entire crowds of peaceful protesters.
11
           The City’s actions also violate the Fourth Amendment prohibition on
12
     excessive force, and the First Amendment rights at stake strengthen that claim.
13

14   The City’s authorization of the use of less-lethal weapons against protestors as a

15   means of “crowd control,” absent any imminent and specific threat to public
16
     safety, is inherently excessive, and violates the Fourth Amendment.
17
           Second, Plaintiffs are likely to suffer irreparable harm if an injunction does
18
     not issue. It is well-established that the loss of constitutional rights qualifies as
19
     irreparable harm, particularly where the First Amendment is concerned. As
20

21   Plaintiffs’ testimonial evidence confirms, the SPD’s actions have the effect of

22   blocking demonstrators from fully exercising their First Amendment rights. The
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |               SMITH LAW, LLC
     4                                                      4301 NE 4th St. PO Box 2767
                                                            Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 5 of 17



 1   accompanying declarations demonstrate that the City’s actions chill Plaintiffs’
 2
     prospective exercise of their rights.
 3
           These tactics also cause irreparable harm under the Fourth Amendment.
 4
           Third, the balance of equities and public interest tilt sharply in favor of
 5
     Plaintiffs because this balance must always be struck in favor of preventing a
 6

 7   violation of constitutional rights, especially where the challenged action harms

 8   not just the Plaintiffs but many similarly situated people seeking to exercise their
 9
     First Amendment rights. Rather than develop a narrowly tailored policy to deal
10
     with the relatively few disruptive protesters, the City has chosen an overbroad and
11
     underinclusive one: punish all protesters with blast balls, tear gas, pepper spray,
12
     rubber bullets, and other force, rather than specifically deal with any individual
13

14   protesters who allegedly caused damage. Whatever interest the City might have in

15   crowd control does not and cannot justify continuing to deploy less-lethal
16
     weapons against gassing peaceful protesters. Moreover, an injunction is in the
17
     public interest because as Plaintiffs show by way of their declaration, the
18
     disruptive nature of this force is to place the onus on the protester to be outfitted
19
     to match SPD’s unbridled use of force.
20

21         Because the City has and continues to pursue a policy of excessive force

22   against peaceful protesters in violation of their First and Fourth Amendment
23
     rights, Plaintiffs request that the Court issue an order enjoining the use and
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     5                                                    4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
              Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 6 of 17



 1   possession of 40 mm launchers, blast balls, CS gas, and oleoresin capsicum
 2
     (“OC”) spray.
 3
                                     II.      BACKGROUND
 4
             On July 25, 2020, protesters showed up in Seattle to support the demand
 5
     for racial justice and the continued protest for police accountability.
 6

 7           Although after days on end of being subject to – and witnessing – a city

 8   gassed and prodded by its own police force – the residents in Seattle demanded
 9
     action from their electorate.
10
             At that protest, Plaintiffs and other residents were subjected by SPD to
11
     indiscriminate use 40 mm launchers, blast balls, CS gas, and oleoresin capsicum
12
     (“OC”) spray.
13

14           Consequently, the protester Plaintiffs in attendance that day were delayed

15   in returning to protest because of the need to obtain additional protective gear not
16
     common to the average household.
17
                                       III.   ARGUMENT
18
        A.   Standard for Granting Temporary Relief
19
             The standard for issuing a temporary restraining order is “substantially
20

21   identical” to the standard for issuing a preliminary injunction. Stuhlbarg Int’l

22   Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |              SMITH LAW, LLC
     6                                                     4301 NE 4th St. PO Box 2767
                                                           Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
              Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 7 of 17



 1           Plaintiffs who seek a TRO or preliminary injunction must show: (1) that
 2
     Plaintiffs are “likely to succeed on the merits,” (2) that Plaintiffs are “likely to
 3
     suffer irreparable harm in the absence of preliminary relief,” (3) “that the balance
 4
     of equities tips in [Plaintiffs’] favor,” and 4) “that an injunction is in the public
 5
     interest.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1289 (9th Cir.
 6

 7   2013) (alteration in original) (quoting Winter, 555 U.S. at 20). Although not

 8   dispositive by itself, the first of these factors—likelihood of success on the
 9
     merits—is the “most important.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th
10
     Cir. 2015) (en banc). However, “[h]ow strong a claim on the merits is enough
11
     depends on the balance of harms: the more net harm an injunction can prevent,
12
     the weaker the plaintiff’s claim on the merits can be while still supporting some
13

14   preliminary relief.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1133 (9th

15   Cir. 2011) (quoting Hoosier Energy Rural Elec. Co-op., Inc. v. John Hancock
16
     Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009)). Thus, while Plaintiff’s claims on
17
     the merits are extremely strong, temporary relief would be appropriate even if
18
     they were less clearly meritorious given how sharply the balance of harms tips in
19
     Plaintiffs’ favor. See Shell Offshore, 709 F.3d at 1291.
20

21      B.   Plaintiffs Are Likely to Succeed on the Merits Because the City’s Use of
             Force Is Unconstitutional.
22
        1. The City’s Actions Violate the First Amendment
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     7                                                    4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 8 of 17



 1         The First Amendment reflects a “profound national commitment” to the
 2
     principle that “debate on public issues should be uninhibited, robust, and wide-
 3
     open.” N. Y. Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). The Supreme Court
 4
     has consistently commented on the central importance of protecting speech on
 5
     public issues. See, e.g., Connick v. Myers, 461 U.S. 138, 145 (1983); NAACP v.
 6

 7   Claiborne Hardware Co., 458 U.S. 886, 913 (1982). To prove a First Amendment

 8   retaliation, Plaintiffs must show: (1) they “engaged in a constitutionally protected
 9
     activity, (2) the defendant’s actions would chill a person of ordinary firmness
10
     from continuing to engage in the protected activity and (3) the protected activity
11
     was a substantial or motivating factor in the defendant’s conduct.” Pinard v.
12
     Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006); see also Skoog v. Cty.
13

14   of Clackamas, 469 F.3d 1221, 1232 (9th Cir. 2006). The United States Supreme

15   Court has upheld preliminary injunctions based on the First Amendment where
16
     police action “chill[s] the willingness of people to exercise their First Amendment
17
     rights.” Allee v. Medrano, 416 U.S. 802, 810 (1974).
18
           There is no question that taking to the streets to protest police brutality is at
19
     the core of what the First Amendment was designed to protect. Activities such as
20

21   demonstrations, protest marches, and picketing are clearly protected by the First

22   Amendment. Edwards v. South Carolina, 372 U.S. 229 (1963); Thornhill v.
23
     Alabama, 310 U.S. 88 (1940); NAACP W. Region v. City of Richmond, 743 F.2d
     MOTION FOR TEMPORARY RESTRAINING ORDER |              SMITH LAW, LLC
     8                                                     4301 NE 4th St. PO Box 2767
                                                           Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 9 of 17



 1   1346 (9th Cir. 1984). The traditional public forum consists of streets, sidewalks,
 2
     and parks—places that have “immemorially been held in trust for use of the
 3
     public . . . for purposes of assembly, communicating thoughts between citizens,
 4
     and discussing public questions.” Hague v. Comm. for Indus. Org., 307 U.S. 496,
 5
     515 (1939); accord United States v. Grace, 461 U.S. 171, 177 (1983); Gaudiya
 6

 7   Vaishnava Soc’y v. City and Cty. of S. F., 952 F.2d 1059, 1065 (9th Cir. 1990).

 8   Moreover, “[t]here is a strong First Amendment interest in protecting the right of
 9
     citizens to gather in traditional public forum locations that are critical to the
10
     content of their message, just as there is a strong interest in protecting speakers
11
     seeking to reach a particular audience.” Galvin v. Hay, 374 F.3d 739, 752 (9th
12
     Cir. 2004) (holding dispersal of protected First Amendment assembly
13

14   unconstitutional even though it violated location restriction). Seattle protestors

15   have chosen to protest near the police precinct on Capitol Hill as a part of their
16
     message against police brutality.
17
           Criticism of the government is no less protected when it is angry or even
18
     inflammatory. Terminiello v. Chicago, 337 U.S. 1, 4 (1949) (Free speech “may
19
     indeed best serve its high purpose when it induces a condition of unrest, creates
20

21   dissatisfaction with conditions as they are, or even stirs people to anger.”).

22         The City’s deployment of less-lethal weapons as means of crowd control
23
     has trampled upon Plaintiffs’ First Amendment rights. Night after night since
     MOTION FOR TEMPORARY RESTRAINING ORDER |              SMITH LAW, LLC
     9                                                     4301 NE 4th St. PO Box 2767
                                                           Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
             Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 10 of 17



 1   May 29, thousands of demonstrators have taken the streets of Seattle to protest
 2
     against racial injustice and police brutality. They have been met with a level of
 3
     force unprecedented in our City’s history sufficient to deter a person of ordinary
 4
     firmness from exercising their First Amendment rights. SPD’s express purpose
 5
     has been to “disperse” the protest—i.e., to end it. Cf. Lacey v. Maricopa Cty., 693
 6

 7   F.3d 896, 917 (9th Cir. 2012) (“It is hard to conceive of a more direct assault on

 8   the First Amendment than public officials ordering the immediate arrests of their
 9
     critics.”).
10
            Blocking or dispersing a protest “before demonstrators have acted illegally
11
     or before the demonstration poses a clear and present danger is presumptively a
12
     First Amendment violation.” Collins v. Jordan, 110 F.3d 1363, 1371( 9th Cir.
13

14   1996). (citing Carroll v. President & Comm’rs of Princess Anne, 393 U.S. 175,

15   180-81 (1968).
16
            In Collins, the Ninth Circuit rejected San Francisco’s attempts to curtail
17
     protests—which, like the protests here, were prompted by an incident of racial
18
     injustice—given the unique protections afforded to such activity under the First
19
     Amendment:
20

21                 Demonstrations can be expected when the government acts in
                   highly controversial ways, or other events occur that excite or
22                 arouse the passions of the citizenry. The more controversial the
                   occurrence, the more likely people are to demonstrate. Some of
23
                   these demonstrations may become violent. The courts have held
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     10                                                   4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
            Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 11 of 17



 1                  that the proper response to potential and actual violence is for
                    the government to ensure an adequate police presence, and to
 2
                    arrest those who actually engage in such conduct, rather than to
 3                  suppress legitimate First Amendment conduct as a prophylactic
                    measure.
 4
     Id. at 1372 (citations omitted). Rather than “arrest those who actually engage” in
 5
     violence, the SPD has chosen to suppress the legitimate First Amendment rights
 6

 7   of everyone at these protests. That is not permitted under the First Amendment.

 8   Id. at 1373.
 9
           But SPD’s excessive force is also ineffective in that it is not targeted at
10
     apprehending agitators and lawbreakers. Its indiscriminate use renders it
11
     ineffective at detaining individual protesters, and extraordinarily effective at
12
     chilling exercise of speech.
13

14         Likewise, the second element of the claim is satisfied because there is no

15   question the evidence demonstrates that SPD’s use of excessive force has
16
     chilled—and will continue to chill— Plaintiffs from engaging in protected speech
17
     and from recording SPD’s violations of their First Amendment rights. The
18
     evidence shows police officers using explosive devices and chemical agents
19
     against largely peaceful demonstrators to prevent those demonstrators from
20

21   exercising their First Amendment rights to speak and assemble.

22         The evidence in the record also demonstrates Plaintiffs’ likelihood of
23
     success on the third element of Plaintiffs’ First Amendment claim—that the
     MOTION FOR TEMPORARY RESTRAINING ORDER |              SMITH LAW, LLC
     11                                                    4301 NE 4th St. PO Box 2767
                                                           Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
            Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 12 of 17



 1   protected activity be a “substantial or motivating factor” in the use of force. The
 2
     City has been explicit that SPD is authorized to use less-lethal weapons as a form
 3
     of “crowd control” to control and suppress protests, rather than to address
 4
     individual conduct that poses a threat to public safety. Although people gather to
 5
     peacefully protest all the time in Seattle, it is only in response to demonstrations
 6

 7   against police brutality that SPD has responded with an overwhelming

 8   deployment of less-lethal weapons.
 9
           The sheer number of chemical agents that are being indiscriminately
10
     thrown at otherwise peaceful protests is objectively unreasonable, suggests that a
11
     substantial or motivating purpose of this use of force is to disperse the protesters
12
     exercising their First Amendment rights.
13

14         The evidence before the Court is more than enough to allow the Court to

15   draw the inference that the real goal of the SPD’s use of less-lethal force was, and
16
     is, to stop protesters from protesting police brutality.
17
           On this record, the Court should grant a TRO. The Supreme Court has
18
     expressly held that, “[w]here, as here, there is a persistent pattern of police
19
     misconduct, injunctive relief is appropriate.” Allee, 416 U.S. at 815. Accordingly,
20

21   the Ninth Circuit has approved injunctive relief where plaintiffs have alleged the

22   existence of a pattern or practice of unlawful official conduct. For example, in
23
     LaDuke v. Nelson, 762 F.2d 1318 (9th Cir. 1985), the Ninth Circuit approved
     MOTION FOR TEMPORARY RESTRAINING ORDER |               SMITH LAW, LLC
     12                                                     4301 NE 4th St. PO Box 2767
                                                            Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
            Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 13 of 17



 1   injunctive relief against warrantless government searches of farmworker housing
 2
     because “the district court . . . found that the defendants engaged in a standard
 3
     pattern of officially sanctioned police behavior.” Id. at 1324; accord Melendres v.
 4
     Arpaio, 695 F.3d 990, 998 (2012).
 5
           Plaintiffs have shown an ongoing pattern and practice of police use of SPD
 6

 7   excessive force that has been encouraged, tolerated, and ratified by the City. It

 8   shows no sign of abating, notwithstanding public opinion, the outcry of local
 9
     officials, and a clear TRO in federal court while under the oversight of a consent
10
     decree. Plaintiffs have a real and immediate fear of being again subjected to
11
     police use these weapons in circumstances that do not call for such force and that
12
     deter and punish peaceful protesting and harm peaceful protesters. As long as the
13

14   protests continue, this harmful and unconstitutional pattern will be repeated

15   absent this Court’s intervention.
16
        2. The City’s Actions Violate the Fourth Amendment
17
           The Fourth Amendment guarantees the right to be free from excessive
18
     force. Courts analyze claims of excessive force under the Fourth Amendment’s
19
     objective reasonableness standard. Graham v. Connor, 490 U.S. 386, 395 (1989).
20

21         When the governmental interests at stake are substantial, a greater intrusion

22   upon the Fourth Amendment rights of the person may be justified. Conversely,
23
     when the governmental interest is insubstantial, the application of even minimal
     MOTION FOR TEMPORARY RESTRAINING ORDER |            SMITH LAW, LLC
     13                                                  4301 NE 4th St. PO Box 2767
                                                         Renton, WA 98059
                                                         Phone: (206) 715-4248
                                                         Fax: (250) 900-2664
            Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 14 of 17



 1   force may be unreasonable. When balancing the degree of force used against the
 2
     governmental interests, “it is the need for force which is at the heart of the
 3
     Graham factors.” Liston v. Cty. of Riverside, 120 F.3d 965, 976 (9th Cir. 1997))
 4
     (emphasis in original) (citation omitted).
 5
           Applying these factors, the Ninth Circuit has held that “firing projectiles,
 6

 7   including pepperballs, in the direction of individuals suspected of, at most, minor

 8   crimes, who posed no threat to the officers or others, and who engaged in only
 9
     passive resistance,” is unreasonable. Nelson v. City of Davis, 685 F.3d 867, 880
10
     (9th Cir. 2012) (citing Deorle v. Rutherford, 272 F.3d 1272, 1284-95 (9th Cir.
11
     2001)). Likewise, the Ninth Circuit has “rejected the contention that the use of
12
     pepper spray is a ‘minimal’ intrusion, due to the immediacy and ‘uncontrollable
13

14   nature’ of the pain involved.” Id. at 878 (citations omitted); see also Logan v. City

15   of Pullman, 392 F. Supp. 2d 1246, 1261 (E.D. Wash. 2005). Thus, the Ninth
16
     Circuit has found that the use of pepper spray to disperse protestors can constitute
17
     excessive force where it is “unnecessary to subdue, remove, or arrest the
18
     protestors,” even if protesters failed to heed a police warning. Young v. Cty. of
19
     L.A., 655 F.3d 1156, 1167 (9th Cir. 2011) (citation omitted).
20

21         The Ninth Circuit has also noted that where the individuals targeted by the

22   police are innocent or at least not engaged in “serious criminal behavior,” that
23
     “significantly reduce[s] the governmental interest involved.” Nelson , 685 F.3d at
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     14                                                   4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
              Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 15 of 17



 1   80. In Nelson, the Ninth Circuit found that “[a]lthough the officers encountered
 2
     individuals at various points . . . who threw bottles or other debris at them,” that
 3
     did not justify the use of force against Plaintiff or others around him when the
 4
     officers “did not see anyone in [Plaintiff’s] group throwing bottlers or engaging in
 5
     any other threatening or dangerous behavior.” Id. The Ninth Circuit held that
 6

 7   even if the officers had issued orders to disperse and the plaintiff did not comply

 8   immediately, the failure to comply “could only rise to the level of passive
 9
     resistance,” which the Ninth Circuit has held “neither rises to the level of active
10
     resistance nor justifies the application of a non-trivial amount of force.” Id. at
11
     881; see also Young, 655 F.3d at 1165-66.
12
        C.   Plaintiffs Will Suffer Irreparable Harm Unless the Court Grants Their
13
             Motion
14
             Peaceful protests in Seattle, the surrounding areas, and across the country
15
     continue, and more peaceful protests are planned throughout the week and
16

17   beyond. Plaintiffs will suffer immediate and irreparable injury if the City is

18   permitted to continue to violate their civil rights. “The loss of First Amendment
19   freedoms, for even minimal periods of time, unquestionably constitutes
20
     irreparable injury.’” Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012)
21
     (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); Warsoldier v. Woodford, 418
22
     F.3d 989, 1001 (9th Cir. 2005) (A “colorable First Amendment claim” is
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |             SMITH LAW, LLC
     15                                                   4301 NE 4th St. PO Box 2767
                                                          Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
              Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 16 of 17



 1   “irreparable injury sufficient to merit the grant of relief.”) (internal quotation
 2
     marks omitted). Because constitutional violations can often not be adequately
 3
     remedied through damages, the Ninth Circuit does “not require a strong showing
 4
     of irreparable harm for constitutional injuries.” Cuviello v. City of Vallejo, 944
 5
     F.3d 816, 833 (9th Cir. 2019).
 6

 7           Irreparable injury has already occurred in the streets of Seattle through

 8   interrupted speech, suppressed speech, deterred speech, and both physical and
 9
     emotional injury caused by excessive force by SPD on peaceful protestors.
10
     Peaceful protestors are leaving Seattle demonstrations out of fear for their
11
     personal safety and for the physical injuries sustained at the hands of SPD in
12
     exercising their First Amendment rights.
13

14      D.   The Balance of Equities and Public Interest Weigh in Favor of an
             Injunction
15
             The Court “must balance the competing claims of injury and must consider
16

17   the effect on each party of the granting or withholding of the requested relief.”

18   Winter, 555 U.S. at 24. Since this case involves a government actor, the balance
19   of equities factor merges with the fourth factor, public interest. Drakes Bay
20
     Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
21
             This balance tilts sharply in Plaintiffs’ favor because the balance of equities
22
     and public interest always favor “prevent[ing] the violation of a party’s
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |               SMITH LAW, LLC
     16                                                     4301 NE 4th St. PO Box 2767
                                                            Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
            Case 2:20-cv-01174-RSM Document 4 Filed 08/03/20 Page 17 of 17



 1   constitutional rights.” Melendres, 695 F.3d at 1002 (internal quotation marks
 2
     omitted). “The fact that [Plaintiffs] have raised serious First Amendment
 3
     questions compels a finding that . . . the balance of hardships tips sharply in
 4
     [Plaintiffs’] favor.” Cmty. House, Inc. v. City of Boise, 490 F.3d 1041, 1059 (9th
 5
     Cir. 2007) (internal quotation marks omitted). Indeed, “it is always in the public
 6

 7   interest to prevent the violation of a party’s constitutional rights.” Am. Beverage

 8   Ass’n v. City & Cty. of S.F., 916 F.3d 749, 758 (9th Cir. 2019) (quoting
 9
     Melendres, 695 F.3d at 1002 (internal quotation marks omitted)).
10
           Plaintiffs have shown irreparable and concrete harm because SPD’s actions
11
     block their ability to exercise their First Amendments rights and violate their
12
     Fourth Amendment freedom from excessive force. By contrast, the relief
13

14   Plaintiffs seek does little, if any, harm to the City, which can and should pursue

15   less restrictive and more narrowly tailored tactics.
16
                                    IV. CONCLUSION
17
           Plaintiffs respectfully request that the Court grant their request for
18
     preliminary relief, and immediately enjoin the City from targeting peaceful
19
     protesters with blast balls, and canisters of tear gas and pepper spray.
                                                                        p y
20

21                                                                    _________________
                                                                      J. Talitha Hazelton
22                                                                    WSBA NO. | 52460
23
     MOTION FOR TEMPORARY RESTRAINING ORDER |               SMITH LAW, LLC
     17                                                     4301 NE 4th St. PO Box 2767
                                                            Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
